Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (US Patent Application Publication no. 2013/0186771).
 	With regard to claim 1, Zhai teaches an electrolytic cell for carbon dioxide (abstract) comprising: an anode part including an anode (14) to oxidize water or a hydroxide ion and thus produce oxygen (paragraphs 5, 56, 68, 85) and an anode solution flow path (36; paragraph 46) to supply an anode solution to the anode (paragraph 54); a cathode part including a cathode (16) to reduce carbon dioxide and thus produce a carbon compound, i.e. formate (abstract; paragraph 15), a cathode solution flow path (34; figure 46; paragraph 95) to supply a cathode solution to the cathode (paragraphs 54, 95), a gas flow path (32) to supply the carbon dioxide to the cathode (paragraph 63), and a liquid passing member (46) disposed between the cathode (16a) and the cathode solution flow path (34; figures 24-25) and having a pore allowing the cathode solution to pass through while holding the cathode solution 
 	With regard to claim 2, the liquid passing member (46) of Zhai includes a porous body allowing a liquid and an ion to pass through (paragraphs 90-91).
 	With regard to claim 3, the liquid passing member (46) of Zhai has a porosity of about 78% (paragraph 72).
 	With regard to claim 6, Zhai further teaches wherein the separator (22) includes an ion exchange membrane, and the ion exchange membrane is a cation exchange membrane (paragraphs 5; 54).
 	With regard to claim 7, Zhai discloses wherein the cathode solution contains a halide ion, i.e. a chloride (tables 1 and 2 on pages 6-7).
 	With regard to claim 12, Zhai teaches an electrolytic device for carbon dioxide (abstract) comprising the electrolytic cell as discussed in claim 1; and a power source (38) to pass a current across the anode (14) and the cathode (16) of the electrolytic cell (paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai as applied to claim 1 above, and further in view of Sivasankar et al. (US Patent Application Publication no. 2014/0206896).
 	With regard to claim 4, Zhai teaches all of the features discussed above but fails to disclose wherein the liquid passing member includes a woven fabric or a nonwoven fabric of a zirconia fiber.
 	Sivasankar teaches an electrolytic device comprising separators made of zirconia fibers made in a woven or nonwoven form because these separators are suitable for the electrochemical conversion of carbon dioxide (paragraphs 148, 157). One having ordinary skill in the art at the time of filing would have found it obvious to use woven or nonwoven fabrics of zirconia fiber as the separator in the electrolytic device of Zhai because as taught by Sivasankar, these type of separators are well known in the art to be effective for the electrochemical conversion of carbon dioxide. Zhai is also directed to the electrochemical conversion of carbon dioxide and thus, one would have found a reasonable expectation in doing so.

 	With regard to claim 8, the cathode solution of Sivasankar a carbonate ion (paragraphs 71, 83, 103, 108, 117).
 	 With regard to claim 9, Sivasankar further discloses wherein the cathode part includes a hydrophobic porous body disposed between the cathode and the gas flow path (paragraph 110 – a layer of hydrophobic PVDF was used as a separator).
With regard to claim 10, Sivasankar teaches wherein the anode part includes an anode current collector plate/anode back plate in electrical connection with the anode (paragraphs 130-133), and the cathode part includes a cathode current collector plate in electrical connection with the cathode (paragraph 116).
 	With regard to claim 11, the cathode current collector plate of Sivasankar is disposed between the cathode solution flow path and the liquid passing member/separator, and has an opening with a 73% open area ratio (paragraphs 110, 116) in order to increase the electrochemically active area of the cell (paragraph 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794